Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 1, 2018

                                       No. 04-18-00092-CR

                                      Michael Lewis ARCE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-2118-CR-C
                            Honorable William Old, Judge Presiding


                                         ORDER

        Court reporter Lori Schmid has filed a notification of late reporter’s record, requesting an
extension to August 29, 2018. Her request is GRANTED. We ORDER Lori Schmid to file the
reporter’s record on or before August 29, 2018. NO FURTHER EXTENSIONS WILL BE
GRANTED. If Lori Schmid does not file the reporter’s record by that date, an order may be
issued directing her to show cause why she should not be held in contempt.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court